DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendment submitted on 02/24/2021 have not place this application in condition for allowance based on the newly found arts applied in the rejection below. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 16, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744).
Regarding claim 1:
Mizunuma et al. disclose an electronic package (in Figs. 1B-1C), comprising: a first substrate (19) having an antenna structure (12); a second substrate (20) having a circuit layer (22), wherein the second substrate (20) and the first substrate (19) are stacked on each other (See Figs.); a plurality of conductive elements of a post shape (15 and 16) disposed between the first substrate (19) and the second substrate (20); and at least one supporting body (25/26) of the post shape disposed between the first substrate (19) and the second substrate (20) and securing the first substrate (19) and the second substrate (20).
Mizunuma et al. is silent on that a central open region, a middle connecting region, and a peripheral supporting region defined between the first substrate and the second substrate, wherein the central open region is free from being formed with adhesive material or molding compound, the 
Dang et al. disclose (in Fig. 2) a central open region (202A), a middle connecting region (202B) and a peripheral supporting region (202C) defined between the first substrate (110) and the second substrate (120), wherein the conductive elements (116) are disposed in the middle connecting region (202B), and the supporting body (140) is disposed in the peripheral supporting region (202C).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a central open region, a middle connecting region and a peripheral supporting region defined between the first substrate and the second substrate as taught by Dang et al. into the antenna device of Mizunuma et al. for the benefit of forming compact integrated radio/wireless communications systems that operate in the millimeter-wave and terahertz frequency ranges (See Abstract; Para. 0005, Lines 1-5; Para. 0012. Lines 1-6).
Mizunuma as modified is silent on that the central open region is free from being formed with adhesive material or molding compound.
Nishimura et al. disclose (in e.g. Figs. 2A, 2B) the central open region (11) is free from being formed with adhesive material (defined by 25, 35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement make the central region void of adhesive material or molding compound as thought by Nishimura et al. into the device of Mizunuma as modified for the benefit of allowing additional space for device structure (Para. 0003, Lines 7-9) and wave transmission (Para. 0079, Lines 10-11).
Regarding claim 3:
Mizunuma et al. disclose comprising at least one through hole (formed in the frame shape, 26) formed in the first substrate (19) and corresponding in position to the supporting body (26).
Regarding claim 4:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) is positioned in an outer peripheral region of the first substrate (19).
Regarding claim 5:

Regarding claim 6:
Mizunuma et al. disclose the supporting body (25/26) protrudes from a side surface of the first substrate (19).
Regarding claim 8:
Mizunuma et al. disclose the supporting body (25/26) is made of an insulating material (resin) or a thermosetting adhesive material (Para. 0056, Lines 17-20).
Regarding claim 9:
Mizunuma et al. disclose the supporting body (25/26) is free from being electrically connected to the first substrate (19) and the second substrate (20).
Regarding claim 10:
Mizunuma et al. disclose an electronic component (13) disposed on the second substrate (20).
Regarding claim 16:
Mizunuma et al. disclose a method for fabricating an electronic package (in Figs. 1B-1C), comprising: stacking a first substrate (19) on a second substrate (20) through a plurality of conductive elements of a post shape (15 and 16), wherein the first substrate (19) has an antenna structure (12) and the second substrate (20) has a circuit layer (22); and disposing between the first substrate (19) and the second substrate (20) at least one supporting body (25/26) of the post shape (15/16) securing the first substrate (19) and the second substrate (20).
Mizunuma et al. is silent on defining a central open region, a middle connecting region, and a peripheral supporting region between the first substrate and the second substrate, with the conductive elements being disposed in the middle connecting region and the supporting body being disposed in the peripheral supporting region, wherein the central open region is free from being formed with adhesive material or molding compound.
Dang et al. disclose (in Fig. 2) defining a central open region (202A), a middle connecting region (202B), and a peripheral supporting region (202C) between the first substrate (110) and the second 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a central open region, a middle connecting region and a peripheral supporting region defined between the first substrate and the second substrate as taught by Dang et al. into the antenna device of Mizunuma et al. for the benefit of forming compact integrated radio/wireless communications systems that operate in the millimeter-wave and terahertz frequency ranges (See Abstract; Para. 0005, Lines 1-5; Para. 0012. Lines 1-6).
Mizunuma as modified is silent on that the central open region is free from being formed with adhesive material or molding compound.
Nishimura et al. disclose (in e.g. Figs. 2A, 2B) the central open region (11) is free from being formed with adhesive material (defined by 25, 35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement make the central region void of adhesive material or molding compound as thought by Nishimura et al. into the device of Mizunuma as modified for the benefit of allowing additional space for device structure (Para. 0003, Lines 7-9) and wave transmission (Para. 0079, Lines 10-11).
Regarding claim 18:
Mizunuma et al. disclose forming at least one through hole (formed in the frame shape, 26) corresponding in position to the supporting body (25/26) in the first substrate (19).
Regarding claim 19:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) is positioned in an outer peripheral region of the first substrate (19).
Regarding claim 20:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) communicates with a side surface of the first substrate (19).
Regarding claim 21:
Mizunuma et al. disclose the supporting body (25/26) protrudes from a side surface of the first substrate (19).
Regarding claim 23:
Mizunuma et al. disclose the supporting body (25/26) is made of an insulating material (resin) or a thermosetting adhesive material (Para. 0056, Lines 17-20).
Regarding claim 24:
Mizunuma et al. disclose the supporting body (25/26) is free from being electrically connected to the first substrate (19) and the second substrate (20).
Regarding claim 25:
Mizunuma et al. disclose an electronic component (13) disposed on the second substrate (20).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claims 1 and 16 respectively, and further in view of Lin et al. (US 20180061810).
Regarding claims 7 and 22:
Mizunuma as modified is silent on that the first substrate is narrower than the second substrate.
Lin et al. the first substrate (22) is narrower than the second substrate (20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement narrower substrate as the first substrate as taught by Lin et al. into the modified device of Mizunuma for the benefit of benefit of preventing tilted bonding from occurring between the first substrate and the second substrate and avoid an offset of the joints (Para. 0021, Lines 9-11).

Claims 11-15, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claims 1 and 16, and further in view of Gu et al. (US 20150070228).
Regarding claim 11 and 26:
Mizunuma as modified is silent on that the second substrate has a first side and a second side opposing the first side, with the first substrate stacked on the first side of the second substrate and the electronic component disposed on the second side of the second substrate.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second substrates with the electronic component as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving a small profile device while improving desired wireless performance (Para. 0026, Lines 5-12).
Regarding claim 12 and 28:
Mizunuma as modified is silent on that the conductive elements are free from being electrically connected to the antenna structure.
Gu et al. disclose (in Fig. 3B) the conductive elements (327A) are free from being electrically connected to the antenna structure (211/212; Para. 0038, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).
Regarding claim 13 and 29:
Mizunuma as modified is silent on that the second substrate has an antenna body.
Gu et al. disclose (in Figs. 7A, 8Aand 8B) the second substrate (220) has an antenna body (221).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to design an antenna body on the second substrate at taught by Gu et al. and implemented in the modified device of Mizunuma for the benefit of providing antenna for resonance at a predetermined frequency base on the antenna body size (Para. 0054, Lines 11-14).
Regarding claim 14 and 30:
Mizunuma as modified is silent on that the antenna body is electrically isolated from the circuit layer.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).
Regarding claim 15 and 31:
Mizunuma as modified is silent on that the conductive elements are free from being electrically connected to the antenna body.
Gu et al. disclose (in Fig. 2B) the conductive elements (227A) are free from being electrically connected to the antenna body (221).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claim 16 and further in view of Gu et al. (US 20150070228) and Ferguson et al. (US 20040125040).
Regarding claim 27:
Mizunuma as modified is silent on that the supporting body is formed by: filling an adhesive material between the first substrate and the second substrate for the adhesive material to be in contact with the first substrate and the second substrate; and curing the adhesive material to form the supporting body.
Gu et al. disclose (in Figs. 2B, 3B) the supporting body (205) is formed by: filling an adhesive material (defined by 205; Para. 0028, Lines 9-10) between the first substrate (210) and the second 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second substrate with an adhesive material between them as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving a structure having mechanical and electrical properties that are for providing a relatively rigid structure to support the antenna package structure (Para. 0020, Lines 8-10).
Mizunuma as modified is silent on curing the adhesive material to form the supporting body.
Ferguson et al. disclose the obviousness of curing the adhesive for attaching electronics to the antenna (Para. 0014, Lines 5-7; Para. 0080, Lines 3-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a cured adhesive as taught by Ferguson et al. into the modified device of Mizunuma for the benefit of providing mechanical integrity for the laminate substrates (Para. 0087, Line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






BI
/DIMARY S LOPEZ CRUZ/             Supervisory Patent Examiner, Art Unit 2845